Citation Nr: 1636003	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety and depression.

2.  Entitlement to a compensable initial rating for lumbar strain disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from June 1990 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in July 2015 and March 2016 when they were remanded for development.  The latter remand was signed by another Veterans Law Judge (VLJ) and the case has now been reassigned to the undersigned.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the issues are not ready for appellate disposition because the RO has not substantially complied with two of the directives of the Board's March 2016 remand.  Thus, the Veteran's claims must again be remanded. Stegall v. West, 11 Vet. App. 268 (1998) 

In its remand, the Board directed that the Veteran be scheduled for a Travel Board hearing.  In July 2016, the Veteran was notified that he had been scheduled for an August 2016 videoconference Board hearing.  The record does not reflect that the Veteran changed his request for a Travel Board hearing to a request for a videoconference Board hearing.  Thus, VA erred in not scheduling him for a Travel Board hearing.

Second, the Board directed that the RO attempt to obtain Social Security Administration (SSA) records, if any, and comply with 38 C.F.R. § 3.159(e).  Electronic mail, dated June 29, 2016, reflects that the Detroit RO submitted a request for SSA records to the SSA National Records Center.  However, the record does not reflect that an SSA response was received.  Pursuant to 38 C.F.R. §3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  Pursuant to 38 C.F.R. § 3.159 (e)(1), if VA concludes after continued efforts to obtain Federal records that the requested records do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  The record does not reflect that the RO complied with this.  Again, as the RO did not substantially comply with the Board's directives, a remand is required under Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, the Board directed that after the above action was taken, (as well as a directive that the RO attempt to obtain private clinical records (which was done)), the RO should readjudicate the issues and issue a Supplemental Statement of the Case (SSOC).  Such action has not yet been taken. 

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate attempts to obtain the Veteran's Social Security Administration (SSA) records, if any, and associate them with the claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issues on appeal, with consideration of all additional evidence received since the issuance of the Supplemental Statement of the Case (SSOC) in November 2015.  If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.

3.  If a benefit sought has not been granted in full, schedule the Veteran for a Travel Board hearing and provide him with proper notice of the hearing.  

If the Veteran withdraws his request for a Board hearing, fails to appear for a Travel Board hearing, or changes his request from a Travel Board hearing to a videoconference Board hearing, such should be annotated in the claims file and appropriate action taken. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




